                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

                              Case No.

STRIKE 3 HOLDINGS, LLC, a limited liability
company,

       Plaintiff,

v.

JOHN DOE subscriber assigned IP address
47.197.33.99, an individual,

       Defendant.

                                                 /

                 COMPLAINT-ACTION FOR DAMAGES FOR
            PROPERTY RIGHTS INFRINGEMENT AND DEMAND FOR
                JURY TRIAL – INJUNCTIVE RELIEF SOUGHT

       Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), brings this complaint

against Defendant, John Doe subscriber assigned IP address 47.197.33.99 (“Defendant”),

and alleges as follows:

                                      Introduction

       1.      This is a case about the ongoing and wholesale copyright infringement of

Plaintiff’s motion pictures by Defendant, currently known only by an IP address.

       2.      Plaintiff is the owner of award winning, critically acclaimed adult motion

pictures.

       3.      Strike 3’s motion pictures are distributed through the Blacked, Tushy,

Vixen, and Blacked Raw adult websites and DVDs. With millions of unique visitors to its



                                            1
websites each month, the brands are famous for redefining adult content, creating high-

end, artistic, and performer-inspiring motion pictures produced with a Hollywood style

budget and quality.

        4.      Defendant is, in a word, stealing these works on a grand scale. Using the

BitTorrent protocol, Defendant is committing rampant and wholesale copyright

infringement by downloading Strike 3’s motion pictures as well as distributing them to

others. Defendant did not infringe just one or two of Strike 3’s motion pictures, but has

been recorded infringing 66 movies over an extended period of time.

        5.      Although Defendant attempted to hide this theft by infringing Plaintiff’s

content anonymously, Defendant’s Internet Service Provider (“ISP”), Frontier

Communications, can identify Defendant through his or her IP address 47.197.33.99.

        6.      In an effort to conserve Federal judicial resources, Strike 3 originally

moved to discover Defendant’s identity utilizing a state court procedure in Florida where

Strike 3’s infringement detection servers are located. Defendant objected asserting that

the action is more properly litigated in the federal court of his or her domicile. Because

Plaintiff is amenable to litigating the matter in either forum, this suit was initiated.

        7.      This is a civil action seeking damages under the United States Copyright

Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).

                                  Jurisdiction and Venue

        8.      This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over copyright

actions).



                                               2
        9.      This Court has personal jurisdiction over Defendant because Defendant

used an Internet Protocol address (“IP address”) traced to a physical address located

within this District to commit copyright infringement.            Therefore: (i) Defendant

committed the tortious conduct alleged in this Complaint in this State; and, (ii) Defendant

resides in this State and/or; (iii) Defendant has engaged in substantial – and not isolated –

business activity in this State.

        10.     Plaintiff used IP address geolocation technology by Maxmind Inc.

(“Maxmind”), an industry-leading provider of IP address intelligence and online fraud

detection tools, to determine that Defendant’s IP address traced to a physical address in

this District. Over 5,000 companies, along with United States federal and state law

enforcement, use Maxmind’s GeoIP data to locate Internet visitors, perform analytics,

enforce digital rights, and efficiently route Internet traffic.

        11.     Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this district

because: (i) a substantial part of the events or omissions giving rise to the claims occurred

in this District; and, (ii) the Defendant resides (and therefore can be found) in this District

and resides in this State. Additionally, venue is proper in this District pursuant 28 U.S.C.

§ 1400(a) (venue for copyright cases) because Defendant or Defendant’s agent resides or

may be found in this District.

                                            Parties

        12.     Strike 3 is a Delaware limited liability company located at 2140 S. Dupont

Hwy, Camden, DE.

        13.     Plaintiff currently can only identify Defendant by his or her IP address.



                                                3
Defendant’s IP address is 47.197.33.99. Defendant’s name and address can be provided

by Defendant’s Internet Service Provider.

                                   Factual Background

                          Plaintiff’s Award-Winning Copyrights

       14.     Strike 3’s subscription based websites proudly boast a paid subscriber base

that is one of the highest of any adult-content sites in the world. Strike 3 also licenses its

motion pictures to popular broadcasters and Strike 3’s motion pictures are the number

one selling adult DVDs in the United States.

       15.     Strike 3’s motion pictures and websites have won numerous awards, such

as “best cinematography,” “best new studio,” and “adult site of the year.”

       16.     Strike 3’s motion pictures have had positive global impact, leading more

adult studios to invest in better content, higher pay for performers, and to treat each

performer with respect and like an artist.

       17.     Unfortunately, Strike 3, like a large number of other makers of motion

picture and television works, has a major problem with Internet piracy. Often appearing

among the most infringed popular entertainment content on torrent websites, Strike 3’s

motion pictures are among the most pirated content in the world.

    Defendant Used the BitTorrent File Distribution Network to Infringe Plaintiff’s
                                     Copyrights

       18.     BitTorrent is a system designed to quickly distribute large files over the

Internet. Instead of downloading a file, such as a movie, from a single source, BitTorrent

users are able to connect to the computers of other BitTorrent users in order to

simultaneously download and upload pieces of the file from and to other users.


                                              4
        19.     BitTorrent’s popularity stems from the ability of users to directly interact

with each other to distribute a large file without creating a heavy load on any individual

source computer and/or network. It enables Plaintiff’s motion pictures, which are often

filmed in state of the art 4kHD, to be transferred quickly and efficiently.

        20.     To share a movie within the BitTorrent network, a user first uses

BitTorrent software to create a .torrent file from the original digital media file. This

process breaks the original digital media file down into numerous pieces.

        21.     The entire movie file being shared has a hash value (i.e., the “File Hash”).

A hash value is an alpha-numeric value of a fixed length that uniquely identifies data.

        22.     Hash values are not arbitrarily assigned to data merely for identification

purposes, but rather are the product of a cryptographic algorithm applied to the data itself.

As such, while two identical sets of data will produce the same cryptographic hash value,

any change to the underlying data – no matter how small – will change the cryptographic

hash value that correlates to it.

        23.     To find and re-assemble the pieces of the digital media file, i.e., to

download the file using BitTorrent, a user must obtain the .torrent file for the specific file

that has been broken down into pieces.

        24.     Each .torrent file contains important metadata with respect to the pieces of

the file. When this data is put into the cryptographic algorithm, it results in a hash value

called the “Info Hash.”

        25.     The “Info Hash” is the data that the BitTorrent protocol uses to identify

and locate the other pieces of the desired file (in this case, the desired file is the



                                              5
respective file for the infringing motion pictures that are the subject of this action) across

the BitTorrent network.

        26.     Using the Info Hash in the metadata of a .torrent file, a user may collect all

the pieces of the digital media file that correlates with the specific .torrent file.

        27.     Once a user downloads all of the pieces of that digital media file from

other BitTorrent users, the digital media file is automatically reassembled into its original

form, ready for playing.

        28.     Plaintiff has developed, owns, and operates an infringement detection

system, named “VXN Scan.”

        29.     Using VXN Scan, Plaintiff discovered that Defendant used the BitTorrent

file network to illegally download and distribute Plaintiff’s copyrighted motion pictures.

        30.     To explain, while Defendant was using the BitTorrent file distribution

network, VXN Scan established direct TCP/IP connections with Defendant’s IP address.

        31.     VXN Scan downloaded from Defendant one or more pieces of numerous

digital media files.

        32.     Plaintiff identified these pieces as portions of infringing copies of Strike

3’s motion pictures.

        33.     To explain, the VXN Scan system first searched for and obtained .torrent

files claiming to be infringing copies of Plaintiff’s works, and then downloaded complete

copies of the digital media files that correlate to those .torrent files.

        34.     Plaintiff then compared the completed digital media files to Plaintiff’s

copyrighted works to determine whether they are infringing copies of one of Plaintiff’s



                                                6
copyrighted works.

         35.   The digital media files have been verified to contain a digital copy of a

motion picture that is identical (or, alternatively, strikingly similar or substantially

similar) to Plaintiff’s corresponding original copyrighted Works.

         36.   VXN Scan then used the “Info Hash” value, contained within the metadata

of the .torrent file correlated with a digital media file that was determined to be identical

(or substantially similar) to a copyrighted work, to download a piece (or pieces) of the

same digital media file from Defendant using the BitTorrent network.

         37.   At no point did VXN Scan upload content to any BitTorrent user. Indeed,

it is incapable of doing so.

         38.   The VXN Scan captured transactions from Defendant sharing specific

pieces of 66 digital media files that have been determined to be identical (or substantially

similar) to a copyrighted work(s) that Plaintiff owns.

         39.   VXN Scan recorded each transaction in a PCAP file.

         40.   VXN Scan recorded multiple transactions in this matter.

         41.   For each work infringed a single transaction is listed on Exhibit A.

         42.   For each transaction listed, Exhibit A sets forth the Universal Time

Coordinated (UTC) time and date of each transaction, along with (1) the Info Hash value

obtained from the metadata of the corresponding .torrent file that formed the basis of the

VXN Scan’s request for data , and (2) the File Hash value of the digital media file itself.

         43.   Exhibit A also sets forth relevant copyright information for each work at

issue:    the date of publication, the date of registration, and the work’s copyright



                                             7
registration number. In a showing of good faith, Plaintiff has intentionally omitted the

title of the work from this public filing due to the adult nature of its content, but can

provide a version of Exhibit A containing the works’ titles to the Court or any party upon

request.

        44.     Thus, Defendant downloaded, copied, and distributed Plaintiff’s Works

without authorization.

        45.     Defendant’s infringement was continuous and ongoing.

        46.     Plaintiff owns the copyrights to the Works and the Works have been

registered with the United States Copyright Office.

        47.     Plaintiff seeks statutory damages, attorneys’ fees, and costs under 17

U.S.C. § 501 of the United States Copyright Act.

                                         COUNT I

                             Direct Copyright Infringement

        48.     The allegations contained in paragraphs 1-47 are hereby re-alleged as if

fully set forth herein.

        49.     Plaintiff is the owner of the Works, which is an original work of

authorship.

        50.     Defendant copied and distributed the constituent elements of Plaintiff’s

Works using the BitTorrent protocol.

        51.     At no point in time did Plaintiff authorize, permit or consent to

Defendant’s distribution of its Works, expressly or otherwise.

        52.     As a result of the foregoing, Defendant violated Plaintiff’s exclusive right



                                             8
to:

       (A)     Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1) and

501;

       (B)     Distribute copies of the Works to the public by sale or other transfer of

ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3) and 501;

       (C)     Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4) and

501, by showing the Works’ images in any sequence and/or by making the sounds

accompanying the Works’ audible and transmitting said performance of the work, by

means of a device or process, to members of the public capable of receiving the display

(as set forth in 17 U.S.C. § 101’s definitions of “perform” and “publicly” perform); and

       (D)     Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5) and

501, by showing individual images of the works non-sequentially and transmitting said

display of the works by means of a device or process to members of the public capable of

receiving the display (as set forth in 17 U.S.C. § 101’s definition of “publicly” display).

       53.     Defendant’s infringements were committed “willfully” within the meaning

of 17 U.S.C. § 504(c)(2).

       WHEREFORE, Plaintiff respectfully requests that the Court:

       (A)     Permanently enjoin Defendant from continuing to infringe Plaintiff’s

copyrighted Works;

       (B)     Order that Defendant delete and permanently remove the digital media

files relating to Plaintiff’s Works from each of the computers under Defendant’s

possession, custody or control;



                                             9
          (C)    Order that Defendant delete and permanently remove the infringing copies

of the Works Defendant has on computers under Defendant’s possession, custody or

control;

          (D)    Award Plaintiff statutory damages per infringed work pursuant to 17

U.S.C. § 504(a) and (c);

          (E)    Award Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

U.S.C. § 505; and

          (F)    Grant Plaintiff any other and further relief this Court deems just and

proper.

                              DEMAND FOR A JURY TRIAL

          Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: October 8, 2020                                   Respectfully submitted,

                                                         MAMONE VILLALON
                                                         Counsel for Plaintiff Strike 3
                                                         Holdings, LLC

                                                         By: /s/ Tyler A. Mamone
                                                         Tyler A. Mamone, Esq.
                                                         Florida Bar No.: 111632
                                                         100 SE 2nd St., Suite 2000
                                                         Miami, Florida, 33131
                                                         Tel: (786) 209-2379
                                                         Tyler@mvlawpllc.com

                                                         Counsel for Plaintiff




                                                10
